In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Kings County (Lipp, J.), dated April 13, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Because the issues raised in this proceeding could have been reviewed either on direct appeal from the judgment of conviction or on a motion pursuant to CPL article 440 to set aside the judgment, habeas corpus is not an appropriate remedy (see, People ex rel. Benbow v Scully, 189 AD2d 844; People ex rel. Jackson v Scully, 183 AD2d 799; People ex rel. Heath v Riley, 171 AD2d 768). Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.